PER CURIAM.
Pursuant to the state’s proper confession of error, we reverse the order denying defendant’s motion to correct illegal sentence. Defendant committed the offenses giving rise to the conviction within the appropriate window period for receiving relief under State v. Thompson, 750 So.2d 643 (Fla.1999). Salters v. State, 758 So.2d 667 (Fla.2000)(0ct. 1, 1995, through May 24, 1997, window for single-subject challenges). Hence, defendant is entitled to be resentenced in accordance with the valid laws in effect at the time defendant committed the offenses. Scruggs v. State, 761 So.2d 1265 (Fla. 3d DCA 2000).
Order reversed; sentence vacated and remanded for resentencing.